DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on January 28, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 9, and 11-20 in the reply filed on February 12, 2021 is acknowledged.
Claims 7-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.

Specification
The disclosure is objected to because of the following informality: in Paragraph [0159] Line 3, “data processing system 132” should be changed to --device 132-- to stay consistent with the rest of the Specification.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “selecting, using the distribution task constraint” in Line 10 should be changed to --selecting, using the corresponding distribution task constraint --.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “selecting, using the revised imagery task constraint” in Line 3 contains a typo. “revising…the imagery task constraint;” in Line 2 should be changed to -- revising…the imagery task constraint, resulting in a revised imagery task constraint; --.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “selecting, using the environment task constraint” in Lines 4-5 should be changed to --selecting, using the corresponding environment task constraint --.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “selecting, using the revised environment recording task constraint” in Line 4 contains a typo. “revising…the environment recording task constraint;” in Lines 2-3 should be changed to -- revising…the environment recording task constraint, resulting in a revised environment recording task constraint; --.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “program instructions to select, using the distribution task restraint” in Line 13 should be changed to --program instructions to select, using the corresponding distribution task restraint--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “program instructions to select, using the revised imagery task constraint” in Line 4 contains a typo. “program instructions  --program instructions to revise…the imagery task constraint, resulting in a revised imagery task constraint; --.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “program instructions to select, using the environment task restraint” in Line 4 should be changed to --program instructions to select, using the corresponding environment task restraint--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: 
“…the stored program instructions compromising:…” in Lines 4-5 should be changed to -- …the program instructions compromising:--. 
“…the one or more storage devices…” in Line 3 should be changed to --…the one or more computer-readable storage devices… --. 
“…the one or more memories…” in Line 4 should be changed to --…the one or more computer-readable memories… --. 
“program instructions to select, using the distribution task restraint” in Page 9 Line 3 should be changed to --program instructions to select, using the corresponding distribution task restraint--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the material application task" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the material application task" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the computer usable code" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the computer usable code" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the material application task" in Page 9 Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, 9, 11-12, and 14-17 are rejected for depending upon previously rejected claims.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackerman et al. (US 2016/0157414, hereinafter Ackerman; already of record in the IDS).
Regarding claim 1, Ackerman discloses:
A method comprising (Paragraph [0014]):
   selecting, using an imagery task constraint corresponding to an image capture task, an autonomous vehicle (AV) to perform the image capture task (Abstract; Paragraphs [0016], [0039], and  [0053]);
   causing the autonomous vehicle to perform the image capture task according to the imagery task constraint, performing the image capture task comprising causing the AV to autonomously record image data of an area in a field of view of the AV (Abstract; Paragraphs [0016], [0039], and  [0053]);
   receiving, from the AV, image data responsive to the imagery task (Abstract; Paragraphs [0016], [0039], and [0053]);
   generating, from an analysis of the image data using a processor and a memory (Paragraph [0051], i.e. a central operating system has a processor and a memory), a material distribution task and a corresponding distribution task constraint (Abstract; Paragraph [0022], i.e. spraying chemical solution is a material distribution task);
   electing, using the distribution task constraint, a second AV to perform the material application task (Abstract; Paragraph [0053] Lines 6-End); and
   causing the second AV to perform the material distribution task according to the distribution task constraint, performing the material distribution task comprising causing the 
Regarding claim 2, Ackerman discloses all of the limitations of claim 1. Additionally, Ackerman discloses generating, using an agricultural information database, the image capture task and the imagery task constraint (Paragraphs [0016], [0039] and [0052] Lines 1-15, i.e. additional data could be an image capture task and imagery task constraint).
Regarding claim 3, Ackerman discloses all of the limitations of claim 1. Additionally, Ackerman discloses generating, from a user request, the image capture task and the imagery task constraint (Paragraphs [0016], [0039], [0049], and [0057], i.e. an operator manually performing a maneuver on a sprayer for the imaging scout to run ahead of or follow in order to collect image data is a user request).
Regarding claim 4, Ackerman discloses all of the limitations of claim 1. Additionally, Ackerman discloses:
revising, based on the analysis of the image data, the imagery task constraint (Paragraphs 
[0014] Lines 14-End and [0050]);
	selecting, using the revised imagery task constraint, a third AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand) to perform the image capture task (Paragraphs [0016], [0039], and  [0053]);
	causing the third AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand) to 
	receiving, from the third AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand), image data responsive to the image capture task (Paragraphs [0016], [0039], and  [0053]).
Regarding claim 5, Ackerman discloses all of the limitations of claim 1. Additionally, Ackerman discloses:
generating an environment recording task and a corresponding environment recording 
task constraint (Paragraphs [0016], [0039], and  [0053]);
	selecting, using the environment recording task constraint, a third AV to perform the environment recording task (Paragraphs [0016], [0039], and  [0053], i.e. soil sampling is an environmental recording task);
	causing the third AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand) to perform the environment recording task according to the environment recording task constraint, performing the environment recording task comprising causing the third AV to record environment data of a portion of an environment surrounding the AV (Paragraphs [0014] Lines 1-14, [0053] Lines 6-End,  [0056] Lines 25-End);
	receiving, from the third AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand), environment data responsive to the environment recording task (Paragraphs [0014] Lines 1-14, [0039], and [0053] Lines 6-End);

	selecting, using the distribution task constraint, a fourth AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand) to perform the material application task (Paragraph [0053] Lines 6-End); and
	causing the fourth AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand) to perform the material distribution task according to the distribution task constraint, performing the material distribution task comprising causing the fourth AV to autonomously trigger dispersal of a material in an area in a field of view of the autonomous vehicle (Paragraphs [0053] Lines 6-End and [0056] Lines 25-End).
Regarding claim 6, Ackerman discloses all of the limitations of claim 5. Additionally, Ackerman discloses:
revising, based on the analysis of the environment data, the environment recording task constraint (Paragraphs [0014] Lines 14-End and [0050]);
selecting, using the revised environment recording task constraint, a third AV to perform the environment recording task (Paragraphs [0016], [0039], and  [0053]);
causing the third AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand) to 
receiving, from the third AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand), environment data responsive to the environment recording task (Paragraphs [0014] Lines 1-14 and [0053] Lines 6-End).
Regarding claim 9, Ackerman discloses all of the limitations of claim 1. Additionally, Ackerman discloses generating, responsive to performance of the material distribution task, a second image capture task and a second imagery task constraint corresponding to the second image capture task (Paragraphs [0014] Lines 14-End and [0050], i.e. gathering further information with a ground based analysis is a second image capture task and second imagery task restraint).
Regarding claim 11, Ackerman discloses all of the limitations of claim 1. Additionally, Ackerman discloses wherein the imagery task constraint comprises a specification of a type of autonomous vehicle (Paragraph [0014] Lines 14-End, i.e. only air scout can identify large bands of damaged crops from the air).
Regarding claim 12, Ackerman discloses all of the limitations of claim 1. Additionally, Ackerman discloses wherein the material distribution task constraint comprises a specification of a type of autonomous vehicle (Paragraphs [0014] Lines 1-14, i.e. only the ground scout can soil sample, identify crop row or boundary, etc.).
Regarding claim 13 and 20, the claim(s) recite analogous limitations to claim(s) 1 above, and therefore are rejected on the same premise.
Regarding claim 13, Ackerman further discloses a computer usable program product 

Regarding claim 20, Ackerman further discloses a computer system (Paragraph [0052])…
Regarding claims 14-17, the claim(s) recite analogous limitations to claim(s) 2-5 above, respectively, and therefore are rejected on the same premise.
Regarding claim 18, Ackerman discloses all of the limitations of claim 13. Additionally, Ackerman discloses wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Paragraph [0022], i.e. uploading real-time data is a transferring of data. A cloud server is a data processing system).
Regarding claim 19, Ackerman discloses all of the limitations of claim 13. Additionally, Ackerman discloses wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Paragraph [0022], i.e. a cloud server is a data processing system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miresmalli et al. (US 2017/0032258) teaches systems and methods for monitoring and assessing crop health and performance can provide rapid screening of individual plants (Abstract). Anderson (US 9076105) teaches an apparatus for performing horticultural tasks .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/6/2021